Citation Nr: 1235532	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-26 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating higher than 40 percent for compression fracture first lumbar and second lumbar vertebrae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to August 2008.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part, granted service connection for compression fracture first lumbar and second lumbar vertebrae, and assigned a 40 percent evaluation, effective August 16, 2008.

In December 2011, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).


FINDING OF FACT

The Veteran's low back disability is manifested by forward flexion of the lumbar spine of 25-35 degrees; there is no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for compression fracture first lumbar and second lumbar vertebrae are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided VA examinations in July 2008 and November 2010 for his low back disability.  There is no evidence or contention that there has been a change in the disability since the last examination in November 2010.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.
Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2009).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.
Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  
Id.

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

Factual Background

In response to his June 2008 claim for service connection, the Veteran was afforded a VA examination in July 2008.  The Veteran reported that he sustained a fracture of L1-L2 while in Iraq, and was diagnosed with a compression fracture and osteopenia of the lumbar spine.  He complained of daily pain up to a level of 5, associated with some weakness and marked limitation of motion and some referral to the right hip and right thigh, just proximal to the knee.  He reported that he took morphine sulfate 30mg twice a day and 45mg at bedtime to help him sleep.  He also reported wearing a lumbosacral support although it made him uncomfortable because it put pressure on his back.  He reported that he was able to walk for about ten minutes at a slow pace, and claimed that physical therapy increased his pain.  He also reported that he had been essentially incapacitated for the previous nine months, except for some light office work, and that he was able to sit for thirty minutes at a time.

Physical examination revealed a slightly antalgic gait, due to back pain; point tenderness at the upper lumbar vertebrae, on the left and right, right greater than left, and more muscle spasm on the right side than the left.  The Veteran was shown to have a rigid back, but lumbar spine motion, although painful, was still possible.  

Specific reported ranges of motion were as follows: 0-25 degrees forward flexion; 0-5 degrees extension; 0-8 degrees right lateral flexion; 0-5 degrees left lateral flexion; 0-8 degrees right and left rotation.  There was marked evidence of painful motion, particularly with extension.  The Veteran could not perform DeLuca tests because of severe pain.  

X-rays showed anterior compression fractures of L1 and L2 without retropulsion.  20 percent vertebral body height loss was noted at L1, and 30 percent vertebral body height loss was noted at L2.  Alignment was maintained.  

On neurologic examination, orientation, memory, gait, stance, and coordination were all within normal limits.  Cranial nerves and deep tendon reflexes were also normal.
The examiner diagnosed compression fracture first lumbar and second lumbar vertebrae, with dysfunction for occupation, recreation, or domestic activity.

In a June 2009 rating decision, the RO granted service connection for compression fracture first lumbar and second lumbar vertebrae.  A 40 percent evaluation was assigned, under Diagnostic Code 5235 (general rating formula for diseases and injuries of the spine), effective August 16, 2008.

In his March 2009 notice of disagreement, the Veteran argued that he should have been assigned a higher rating for his low back disability because he was suffering from ankylosis of his entire spine, with a rigid back, and that he experienced extended periods of incapacitation.

In an April 2009 statement, the Veteran reported that although he was taking morphine, he continued to experience severe back pain.  He also claimed that he was unable to maintain gainful employment, due to his low back disability.

In May 2009, the Veteran filed a claim for individual unemployability, claiming that he was unable to work, due to his service-connected back disability.

In a March 2010 rating decision, the RO granted entitlement to individual unemployability, effective December 15, 2009.  

The Veteran was afforded his most recent VA spine examination in November 2010.  He complained of increased pain in his lower back, and requested epidural injections to get off of some of his narcotic pain medications.  The examiner noted that the Veteran was informed that he was not a candidate for back surgery.  He reported that he was only able to sit for up to thirty minutes before he had to stand and stretch.  He complained of a pain level of 6, but indicated that it would go up to a level of 10 during flare-ups, which occurred weekly, were severe, and lasted for hours..  He also complained of fatigue, stiffness, decreased motion, back pain, and spasm.  He denied weakness or incapacitating episodes, and although he reported that he was unable to walk more than a few yards, he denied the use of any assistive devices.  He reported that he used a bench in the shower and a motorized shopping cart at the grocery store.  He also reported that physical therapy had not worked for him.  At that time, the Veteran was treating his back pain with Fentanyl, Hydromorphine, and Cyclobenzaprine.

On physical examination, he had stooped posture, but head position was normal, and there was symmetry in appearance.  He also had an antalgic gait.  The examiner noted that there was lumbar flattening, but no gibbus, kyphosis, lumbar lordosis, reverse lordosis, listing, or scoliosis.  There was also not ankylosis of the cervical or thoracolumbar spine.  There was spasm, guarding and tenderness on the right, and pain with motion on the left and right.  These symptoms were severe enough to be responsible for abnormal gait and abnormal spinal contour, as noted.  

Range of motion findings were as follows: flexion 0-35 degrees; extension 0-15 degrees; left lateral flexion 0-20 degrees; right lateral flexion 0-20 degrees; and 0 degrees of left and right lateral rotation.  There was objective evidence of pain following repetitive motion, but no additional limitation of motion after three repetitions.

Reflex examination findings were normal on the left and right.  Sensory examination findings were normal on the left, but on the right vibration and pinprick were decreased in the foot.  Motor examination on the right was normal, and slightly reduced on the left. 

MRI results revealed mild nonsignificant degenerative disc changes at L1-L2, stable, and healed fracture L2, stable.

The examiner diagnosed a compression fracture first lumbar and second lumbar, and a chronic lumbosacral strain with impaired range of motion.

Analysis

In order for the Veteran to receive a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine or separately ratable neurologic disability.  

As noted above, the Veteran reported ankylosis of the entire spine.  However, there was no evidence of unfavorable ankylosis of the thoracolumbar spine on VA examination in July 2008 or November 2010.  In this regard, although the examiner did not specifically state that there was no ankylosis on examination in July 2008, as noted above, the evidence shows that he retained significant motion in the spine.  Treatment records from the VA Medical Center in Houston, Texas and Alexandria, Louisiana are also negative for any evidence of unfavorable ankylosis of the thoracolumbar spine.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  The Veteran does not have unfavorable ankylosis of the thoracolumbar spine, inasmuch as he retains the ability to move the spine and it has not been shown to be fixed.  

There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted under the general criteria for rating injuries of the spine.

The Veteran does not contend, and the clinical and examination records do not contain any evidence of neurologic impairment.  In this regard, neurologic examination was normal in July 2008, and in November 2010, although sensory examination and motor examination were slightly abnormal on the right side, no neurologic disorder was diagnosed.

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, although the Veteran reported during his July 2008 VA examination that he had been incapacitated for nine months, the record is negative for any evidence of intervertebral disc disease or physician prescribed bed rest.  Furthermore, the Veteran denied any incapacitating episodes on VA examination in November 2010.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2011).

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation for the low back disability.

The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 40 percent.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2011).

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran's disability, as discussed above, is manifested by complaints of pain and limitation of motion.  This symptomatology is contemplated by the rating criteria.  The Veteran has reported, and the evidence of record reflects, that the Veteran's low back disability has caused marked interference with employment.  In this regard, the record reflects that the Veteran has already been granted entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU).  See March 2010 rating decision.  However, the Board notes that the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  The rating schedule is meant to compensate for considerable time lost from work.  38 C.F.R. § 4.1 (2011).  Therefore, the Board finds that the current 40 percent rating contemplates the effects of the Veteran's low back disability on his occupation and daily functioning, and the disability is not manifested by symptoms outside the rating schedule.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

An initial rating in excess of 40 percent for compression fracture first lumbar and second lumbar vertebrae is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


